Exhibit 10.13
 
 
 
PROTOKINETIX, INCORPORATED
CONSULTING AGREEMENT


This CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
December 30, 2016 and made effective as of January 1, 2017 (the “Effective
Date”), by and between ProtoKinetix, Incorporated, a Nevada corporation
(“Company”), and Grant Young, an individual (“Consultant”).


WHEREAS, the Company is a bio-technology company in the business of developing
anti-aging glycoproteins (“AAGP”) for the purpose of enhancing cell survival and
health in various applications including transplant procedures, engraftment of
tissue and cell preservation (the “Objectives”);


WHEREAS, the Company and Consultant entered into an agreement to perform
services for the Company effective January 1, 2016 and terminating December 31,
2016 (the “Prior Consulting Agreement”);


WHEREAS, effective January 1, 2017, the Company and Consultant desire to enter
into a new agreement to perform certain services for the Company and Consultant
has agreed to provide such services, on the terms and conditions set forth
herein.


AGREEMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant agree as follows:


1.            Services.


(a)  General Services.  During the Term (as defined below) of this Agreement
Consultant will provide the Company with such technical and management services
to assist the Company to achieve its Objectives (collectively, the “Services”).


(b)  Specific Services.  Without limiting the generality of the Services to be
provided as set forth above, it is hereby acknowledged and agreed that
Consultant will provide the following specific services:


(i)   Conducting or supervising (as appropriate) planning and implementing of
research and development of AAGP and, where possible, employing third party
resources and government grants and facilities but with a comparative plan of
the efficiency of third party resources versus the cost in royalty requirements
to maintain patent rights or avoid the loss of patent opportunities;


(ii)  Supervising research and development and effecting best reasonable efforts
to ensure that all patentable discoveries are owned by the Company or the same
are assigned to the Company at the best price possible with priority given to
acquisition rather than licensing;


(iii)  Supervising the hiring of competent personnel and third party resources
as are required for the efficient operation of research and development;
 
1

--------------------------------------------------------------------------------

 


(iv)   Supervising the dissemination of accurate technical information and
publications by or for the Company and by third party research resources; and


(v)   Such other activities as are necessary or incidental to the above from
time to time and as requested by the Board of the Directors of the Company or
its Chief Executive Officer to achieve the Objectives.


2.             Compensation and Expenses.


(a)    Compensation.  Consultant shall receive compensation equal to $7,000 per
month in exchange for the Services provided to the Company.  Consultant hereby
guarantees a commitment to the Company of providing the Services over no less
than 200 days per year which shall be performed with the highest priority.  The
Company agrees to pay Consultant on the first day of every month during the Term
of this Agreement.


(b)    Expenses.  Promptly upon the completion of each month of Services, but no
later than the 10th day of the following month, Consultant shall provide the
Company with an invoice for Permitted Expenses (defined below).  Such invoice
shall be accurate, complete, and include sufficient detail and receipts to
substantiate amounts due hereunder.  Amounts due shall be payable within 30
business days of the Company’s receipt of a correct and undisputed invoice from
Consultant.  “Permitted Expenses” include the following: (i) when requested by
the Company, reasonable expenses for travel, and (ii) other expenses
specifically approved by the Company in writing.  Notwithstanding the above, the
Company will not be responsible for any single expense in excess of $500 or
aggregate expenses in any one month of more than $2,000 without prior written
approval of the Company.


(c)    Stock Option.  On the Effective Date, Consultant will receive an option
to purchase 5,000,000 shares of common stock of the Company pursuant to the
Company’s 2017 Stock Option and Stock Bonus Plan and the Stock Option Agreement
between the Company and Consultant dated January 1, 2017.


3.             Ownership.  (a) Ownership of Work Products.  To the extent that
the Services provided hereunder include original material subject to copyright
(referred to as “Work Product”), Consultant agrees that the Services are done as
a “work for hire” as that term is defined under U.S. copyright law, and that as
a result, the Company shall own all copyrights in and to the Work Product.  To
the extent that the Work Product does not qualify as a work for hire under
applicable law, and to the extent that the Work Product includes material
subject to copyright, patent, trade secret, or other proprietary right
protection, Consultant hereby assigns to the Company, its successors and
assigns, all right, title and interest in and to the Work Product, including all
copyrights, patents, trade secrets, and other proprietary rights therein
(including renewals thereof).  Consultant shall execute and deliver such
instruments and take such other action as may be required and requested by the
Company to carry out the assignment contemplated by this paragraph.  To the
extent permitted by applicable law, Consultant hereby waives all moral rights in
and to the Work Product.


(b)    License for Prior Works.  By incorporating into any Services any original
work or authorship created prior to this Agreement (“Prior Works”), Consultant
thereby grants the Company a worldwide, perpetual, nonexclusive, transferable
license to use, distribute, publish, or publicly display such Prior Works and
modify such Prior Works as incorporated into the Services.
 
2

--------------------------------------------------------------------------------

 
(c)    Ownership of Equipment.  Unless otherwise expressly set forth elsewhere
in this Agreement, any and all tangible equipment, materials, documentation, or
other items provided by the Company in connection with this Agreement shall
remain the property of the Company.
(d)    Ownership of Intellectual Property.  The Company shall retain title to
and all rights in all intellectual property provided by the Company in
connection with the Services, including, but not limited to, any know-how
related to the Services or products provided or developed in the course of
Consultant’s Services or the creation of Work Product, such as hardware,
software, data, media or other tools or technologies.
4.            Confidentiality.


(a)    Nature of Confidential Information.  In this Agreement, “Confidential
Information” includes, but is not limited to, information, whether or not in
written form, which has a business purpose and is not known or generally
available from sources outside the Company or typical of industry practice,
including but not limited to, the Company’s internal structure, financial
affairs, programs, software systems, procedures, manuals, confidential reports,
marketing methods, the amount, nature and type of services and methods used and
preferred by the Company’s vendors and customers and the fees paid by such
persons or entities; the identity of the Company’s present and prospective
customers and vendors; customer and vendor lists; any data relating to a
customer or vendor of the Company; the Company’s business arrangements and
costs; and information regarding earnings, forecasts, reports and technical data
of the Company, provided that Confidential Information does not include:


(i)     Information that is in the public domain at the date hereof or becomes
part of the public domain after the date hereof through no act or omission of
Consultant;


(ii)    Information which Consultant can prove was in its possession prior to
the date hereof and was not acquired by Consultant from the Company or any
person under a confidentiality obligation to the Company;


(iii)   Documents or information independently developed by or for Consultant;
and


(iv)   Information received by Consultant without restriction as to disclosure
from a third party who has the lawful right to disclose the same.


(b)   Agreement to Keep Information Confidential.  Consultant acknowledges the
confidential and proprietary nature of the Confidential Information, shall keep
all Confidential Information in strict confidence and will not disclose or
dispose of any Confidential Information to any third party.  Consultant may,
however, disclose the Confidential Information to its officers, employees,
advisers and agents who need to know the Confidential Information for the
purposes of the evaluating and assessing the Confidential Information.  All
individuals receiving any Confidential Information under this Agreement shall be
directed by Consultant to treat the Confidential Information confidentially
pursuant to the terms of this Agreement.  Nothing in this Agreement prevents
Consultant from disclosing any Confidential Information as may be required by
applicable law, regulation, court order or securities regulatory authority.
 
3

--------------------------------------------------------------------------------

 


(c)   No-Trade.  Consultant acknowledges that it may be in possession of
material nonpublic information which is considered to be any information
concerning the Company that is both (i) material (meaning the average investor
would want to know such information before deciding whether to buy, sell or hold
securities of the Company, or, in other words, information that could affect the
market price of Company securities); and (ii) nonpublic (meaning the information
has not been disclosed in the Company’s filings with the SEC or in a press
release issued by the Company that has been broadly disseminated to the
investing public).  Information is not considered public until the second
business day after such disclosure in an SEC filing or press release.  If such
material nonpublic information is disclosed to the public, Consultant may not
trade in Company securities until the second business day after such disclosure
(i.e., the second day after the applicable SEC filing or press release).  The
prohibition on trading while in possession of material nonpublic information
continues for as long as any information Consultant has is both material and
nonpublic and can continue even after Consultant’s engagement with the Company
has terminated.


5.            Termination.


(a)     Term. This Agreement shall commence as of the Effective Date and
continue until December 31, 2017 (the “Term”).


(b)     Termination for Cause.  The Company will have the right to terminate
Consultant upon written notice for Cause.  The term “Cause” means as a result of
(i) any breach of any written policy of the Company; (ii) conduct involving
moral turpitude, including, but not limited to, misappropriation or conversion
of assets of the Company (other than immaterial assets); (iii) Consultant’s
conviction of, or entry of a plea of nolo contendere to, a felony; or (iv) a
material breach of this Agreement.  The term “Cause” shall not mean as a result
of the death or disability of Consultant.


(c)     Termination Upon a Change of Control.  This Agreement shall terminate
automatically upon a Change of Control of the Company.  For purposes of this
Agreement, a “Change of Control” shall mean any of the following:


(i) Any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization,
other than any such consolidation, merger or reorganization in which the
shareholders of the Company immediately prior to such consolidation, merger or
reorganization, continue to hold at least a majority of the voting power of the
surviving entity in substantially the same proportions (or, if the surviving
entity is a wholly owned subsidiary, its parent) immediately after such
consolidation, merger or reorganization; or (B) any transaction or series of
related transactions to which the Company is a party in which in excess of 50%
of the Company’s voting power is transferred; or
 
4

--------------------------------------------------------------------------------

 


(ii) The sale, lease, transfer, or other disposition of all or substantially all
of the assets of the Company, except where such sale, lease transfer or other
disposition is to a wholly owned subsidiary of the Company.


(d)    Survival.  In the event of termination of this Agreement for any reason,
Sections 3 through 6 shall survive indefinitely.


6.            Indemnification.


(a) Indemnification.  Each party agrees to indemnify and save the other, its 
affiliates and their respective directors, officers, consultants and agents
(each an “Indemnified Party”) harmless from and against any and all losses,
claims, actions, suits, proceedings, damages liabilities or expenses of
whatsoever nature or kind, including any investigation expenses incurred by any
Indemnified Party to which an Indemnified Party may become subject by reason of
breach of this Agreement or of law by the defaulting party.  Notwithstanding the
above, the Company shall indemnify and hold harmless Consultant from and against
any claims, damages, losses or expenses incurred by Consultant which arise out
of any acts or omissions taken in good faith by Consultant in connection with or
related to Consultant’s performance of the Services.


7. General Terms.


(a)     Return of Work Product.  Consultant agrees, promptly upon completion of
the Services or other termination of this Agreement, to deliver to the Company
all Work Product and to return all notes, designs, code, storage devices,
documents and any other Company materials, including Confidential Information. 
Consultant shall not retain any such materials without the Company’s written
approval.


(b)     No Employer-Employee Relationship.  The Company and Consultant
understand, acknowledge, and agree that Consultant’s relationship with the
Company will be that of an “independent contractor” and not that of an
employee.  Contractor will be an “independent contractor” and Contractor will be
entitled to work at such times and places as Contractor determines appropriate,
will not be under the direction or control of the Company or the manner in which
Contractor performs the Services.  Consultant will not be entitled to any of the
benefits which the Company may make available to its employees (which benefits
may in the future include, but not be limited to, group health or life
insurance, profit-sharing or retirement benefits).


(c)     Taxes.  Consultant is and will be solely responsible for, and will file,
on a timely basis, all tax returns and payments required to be filed with, or
made to, any federal, state or local tax authority (including, but not limited
to Social Security, federal, state, Medicare, and all of other taxes) with
respect to the performance of Services and receipt of fees under this
Agreement.  No part of the compensation payable to Consultant will be subject to
withholding by the Company for the payment of any social security, federal,
state or any other employee payroll taxes.  If required by the Company,
Consultant shall prepare and sign such documents affirming Consultant’s
citizenship and residency for tax purposes.


(d)     Client Solicitation.  While providing Services to the Company,
Consultant shall not solicit work, remuneration or other benefits of any kind
directly from any the Company contacts or affiliates without the express, prior
written consent of the Company.


(e)     Notices.  All notices, demands, requests, or other communications that
may be or are required to be given, served, or sent by any party to any other
party pursuant to this Agreement shall be in writing and shall be sent by email,
next-day courier, or mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or transmitted by hand delivery, addressed
as follows:
 
 
If to the Company:
ProtoKinetix, Incorporated
Attn:  Clarence E. Smith, President & CEO
9176 South Pleasants Highway
St. Marys, WV  26170


If to Consultant:
Grant Young
With a copy to:
Burns Figa & Will PC
Attn: Victoria B. Bantz, Esq.
6400 S. Fiddlers Green Cir., #1000
Greenwood Village, CO  80111

 
(f)    Assignment.  This Agreement may not be assigned by either party without
prior written consent of the other.


(g)    Entire Agreement. This Agreement, not including any other agreement
pursuant to which securities of the Company are issued to Consultant, represents
the entire agreement between the parties and supersedes all prior negotiations,
representations, agreements, arrangements, and understandings, if any, either
written or oral, between the parties with respect to the subject matter of this
Agreement, none of which shall be used to interpret or construe this Agreement. 
If any term, covenant, condition or provision of this Agreement or the documents
and instruments executed and delivered in connection herewith is held by a court
of competent jurisdiction to be invalid, void or unenforceable, the remainder of
the provisions shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.


(h)    Law Governing.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Colorado even though Consultant may
perform services or reside in other states or countries.


(i)    Amendments.  Neither party may amend this Agreement or rescind any of its
existing provisions without the prior written consent of the other party.
 
5

--------------------------------------------------------------------------------

 


(j)    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and will become
effective and binding upon the parties at such time as all of the signatories
hereto have signed a counterpart of this Agreement.  All counterparts so
executed shall constitute one Agreement binding on all of the parties hereto,
notwithstanding that all of the parties are not signatory to the same
counterpart.  In all other respects, this Agreement shall continue to remain in
full force and effect.  Facsimile or .pdf transmissions containing signatures
shall be considered delivery and shall be deemed binding.


(k)    Remedies. As the violation by Consultant of the provisions of Sections 3
and/or 4 of this Agreement would cause irreparable injury to the Company, and
there is no adequate remedy at law for such violation, the Company shall have
the right to seek specific performance or injunctive relief against Consultant
without the posting of a bond or other security.  The remedies available with
respect to the rights and obligations under this Agreement are cumulative, and
this section shall not be construed to limit in any manner whatsoever any other
rights or remedies that may be available for any breach of this Agreement.


8.            Venue.  All disputes arising out of or relating to this Agreement
and all actions to enforce this Agreement shall be adjudicated in the state or
federal courts sitting in Denver, Colorado.  The parties hereto irrevocably
submit to the jurisdiction of such courts in any suit, action or proceeding
relating to any such dispute.  So far as is permitted under applicable law, this
consent to personal jurisdiction shall be self-operative and no further
instrument or action, other than service of process or as permitted by law,
shall be necessary in order to confer jurisdiction upon the undersigned in any
such court.


[Signature Page Follows]
 
 
 
6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Consulting Agreement on the
date first written above.


ProtoKinetix, Incorporated
 
 
 
By: /s/Clarence E. Smith
       Clarence E. Smith, President and CEO
Consultant
 
 
 
/s/Grant Young
Grant Young
 
 
 










7